Citation Nr: 0909487	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  08-03 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for right 
cubital tunnel syndrome (previously rated as myelopathy, 
right upper extremity) associated with traumatic arthritis of 
the cervical spine (to include spondylotic myelopathy), 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased disability rating for left 
cubital tunnel syndrome (previously rated as myelopathy, left 
upper extremity) associated with traumatic arthritis of the 
cervical spine (to include spondylotic myelopathy), currently 
evaluated as 20 percent disabling.

3.  Entitlement to an increased disability rating for 
traumatic arthritis of the cervical spine (to include 
spondylotic myelopathy), currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to March 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO), which denied the benefits 
sought on appeal.   


FINDINGS OF FACT

1.  The Veteran served on active duty from July 1975 to March 
1999.

2.  On March 10, 2009, prior to the promulgation of a 
decision in the appeal of the claim for an increased 
disability rating for right cubital tunnel syndrome 
(previously rated as myelopathy, right upper extremity) 
associated with traumatic arthritis of the cervical spine (to 
include spondylotic myelopathy), the Board received 
notification from the appellant that he requested a 
withdrawal of this appeal.

3.  On March 10, 2009, prior to the promulgation of a 
decision in the appeal of the claim for an increased 
disability rating for left cubital tunnel syndrome 
(previously rated as myelopathy, left upper extremity) 
associated with traumatic arthritis of the cervical spine (to 
include spondylotic myelopathy), the Board received 
notification from the appellant that he requested a 
withdrawal of this appeal.

4.  On March 10, 2009, prior to the promulgation of a 
decision in the appeal of the claim for an increased 
disability rating for traumatic arthritis of the cervical 
spine (to include spondylotic myelopathy), the Board received 
notification from the appellant that he requested a 
withdrawal of this appeal. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant in the appeal of the claim for an increased 
disability rating for right cubital tunnel syndrome 
(previously rated as myelopathy, right upper extremity) 
associated with traumatic arthritis of the cervical spine (to 
include spondylotic myelopathy), have been met. 38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant in the appeal of the claim for an increased 
disability rating for left cubital tunnel syndrome 
(previously rated as myelopathy, left upper extremity) 
associated with traumatic arthritis of the cervical spine (to 
include spondylotic myelopathy), have been met. 38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

3.  The criteria for withdrawal of a Substantive Appeal by 
the appellant in the appeal of the claim for an increased 
disability rating for traumatic arthritis of the cervical 
spine (to include spondylotic myelopathy), have been met. 38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative. 38 C.F.R. 
§ 20.204. 

In a written submission received on March 10, 2009, the 
appellant has withdrawn the appeals of the claims for 
increased disability ratings for: (1) right cubital tunnel 
syndrome (previously rated as myelopathy, right upper 
extremity) associated with traumatic arthritis of the 
cervical spine (to include spondylotic myelopathy); (2) left 
cubital tunnel syndrome (previously rated as myelopathy, left 
upper extremity) associated with traumatic arthritis of the 
cervical spine (to include spondylotic myelopathy); and (3) 
traumatic arthritis of the cervical spine (to include 
spondylotic myelopathy).  

Therefore, there remain no allegations of errors of fact or 
law for appellate consideration on these appeals.  
Accordingly, the Board does not have jurisdiction to review 
these appeals, and they are dismissed.
 

ORDER

The appeal of the claim for an increased disability rating 
for right cubital tunnel syndrome (previously rated as 
myelopathy, right upper extremity) associated with traumatic 
arthritis of the cervical spine (to include spondylotic 
myelopathy), is dismissed.

The appeal of the claim for an increased disability rating 
for left cubital tunnel syndrome (previously rated as 
myelopathy, right upper extremity) associated with traumatic 
arthritis of the cervical spine (to include spondylotic 
myelopathy), is dismissed.

The appeal of the claim for an increased disability rating 
for traumatic arthritis of the cervical spine (to include 
spondylotic myelopathy), is dismissed. 


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


